EXHIBIT 10.2

INCONTACT, INC.

STOCK OPTION AGREEMENT

The undersigned Employee (the “Optionee”) is an individual who has accepted an
engagement to render valuable services to inContact, Inc. (the “Company”) or one
or more Subsidiaries, and this Stock Option Agreement (the “Agreement”) is
entered as an inducement to the Optionee to perform services for the Company.
This is the “Agreement” referenced in Notice of Grant of Stock Option (the
“Grant Notice”) given by the Company to the Optionee. Capitalized terms not
otherwise defined herein shall have the meaning ascribed to such terms in
Section 12 of this Agreement.

NOW, THEREFORE, it is hereby agreed as follows:

1. Grant of Option. Subject to and upon the terms and conditions set forth in
this Agreement, the Company made a grant to Optionee as of the grant date
specified in the Grant Notice of an option to purchase up to that number of
shares (the “Option Shares”) of the Company’s Stock specified in the Grant
Notice. Such Option Shares shall be purchased from time to time during the
option term at the exercise price (the “Exercise Price”) specified in the Grant
Notice.

2. Option Term. The option shall expire at the close of business on the
expiration date (the “Expiration Date”) specified in the Grant Notice, unless
sooner terminated in accordance with Paragraph 5 or 6.

3. Limited Transferability. The option shall be exercisable only by Optionee
during Optionee’s lifetime and shall not be transferable or assigned by Optionee
other than by will or by the laws of descent and distribution following
Optionee’s death.

4. Exercisability. The option shall become exercisable for the Option Shares in
accordance with the installment schedule specified in the Grant Notice. As the
option becomes exercisable for one or more installments, those installments
shall accumulate, and the option shall remain exercisable for the accumulated
installments until the Expiration Date or sooner termination of the option term
hereunder. Except as provided in the Grant Notice, the option shall not become
exercisable for any additional Option Shares following Optionee’s cessation of
Service.

(a) Any further conditions for exercise of the option set forth in the
provisions of the Grant Notice are a part of this Agreement.

(b) Subject to earlier termination of the Option as otherwise provided herein
and unless otherwise provided by the Company in the Grant Notice, the Option
shall be exercisable after the Optionee’s cessation of Service to the extent it
is then vested and only during the applicable time period determined in
accordance with this Section 4 and thereafter shall terminate:



--------------------------------------------------------------------------------

(i) Disability. If the Optionee’s Service terminates because of the Disability
of the Optionee, the Option, to the extent unexercised and exercisable on the
date on which the Optionee’s Service terminated, may be exercised by the
Optionee (or the Optionee’s guardian or legal representative) for a period of
six (6) months after the date on which the Optionee’s Service terminated, but in
any event no later than the Expiration Date of the Option.

(ii) Death. If the Optionee’s Service terminates because of the death of the
Optionee, the Option, to the extent unexercised and exercisable on the date on
which the Optionee’s Service terminated, may be exercised by the Optionee’s
legal representative or other person who acquired the right to exercise the
Option by reason of the Optionee’s death for a period of one (1) year after the
date on which the Optionee’s Service terminated, but in any event no later than
the Expiration Date of the Option. The Optionee’s Service shall be deemed to
have terminated on account of death if the Optionee dies within three (3) months
after the Optionee’s termination of Service because of Disability of the
Optionee.

(iii) Termination for Cause. Notwithstanding any other provision of this
Agreement to the contrary, if the Optionee’s Service with the Company is
terminated for Cause, the Option shall terminate and cease to be exercisable
immediately upon such termination of Service.

(iv) Other Termination of Service. If the Optionee’s Service terminates for any
reason, except Disability, death or Cause, the Option, to the extent unexercised
and exercisable by the Optionee on the date on which the Optionee’s Service
terminated, may be exercised by the Optionee for a period of thirty (30) days
after the date on which the Optionee’s Service terminated, but in any event no
later than the Expiration Date of the Option.

(c) Notwithstanding the foregoing other than termination for Cause, if the
exercise of an Option within the applicable time periods set forth in this
Section 4 is prevented by the provisions of this Section 4, the Option shall
remain exercisable until three (3) months (or such longer period of time as
determined by the Company, in its discretion) after the date the Optionee is
notified by the Company that the Option is exercisable, but in any event no
later than the Option Expiration Date.

(d) The number of Option Shares purchasable upon the exercise of this option and
the Option Price per share shall be subject to adjustment from time to time
subject to the following terms. If the outstanding shares of Stock of the
Company are increased, decreased, changed into or exchanged for a different
number or kind of shares of the Company through reorganization,
recapitalization, reclassification, stock dividend, stock split or reverse stock
split, the Company or its successors and assigns shall make an appropriate and
proportionate adjustment in the number or kind of shares, and the per-share
Exercise Price thereof, which may be issued to the Optionee under this Agreement
upon exercise of the option. The purchase rights represented by the option shall
not be exercisable with respect to a fraction of a share of Stock. Any
fractional share of Stock arising from the dilution or other adjustment in the
number of Option Shares shall be rounded up to the nearest whole share.

 

2



--------------------------------------------------------------------------------

(e) The grant of the Option and the issuance of Option Shares upon exercise of
the Option shall be subject to compliance with all applicable requirements of
federal, state and foreign law with respect to such securities. The Option may
not be exercised if the issuance of the Option Shares upon exercise would
constitute a violation of any applicable federal, state or foreign securities
laws or other law or regulations or the requirements of any stock exchange or
market system upon which the Stock may then be listed. In addition, the Option
may not be exercised unless (i) a registration statement under the Securities
Act shall at the time of exercise of the Award be in effect with respect to the
Option Shares or (ii) in the opinion of legal counsel to the Company, the shares
issuable upon exercise of the Option may be issued in accordance with the terms
of an applicable exemption from the registration requirements of the Securities
Act. The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance and sale of any Option Shares shall relieve the
Company of any liability in respect of the failure to issue or sell such shares
as to which such requisite authority shall not have been obtained. As a
condition to the exercise of the Option, the Company may require the Optionee to
satisfy any qualifications that may be necessary or appropriate, to evidence
compliance with any applicable law or regulation and to make any representation
or warranty with respect thereto as may be requested by the Company.

5. Privilege of Stock Ownership. The Optionee and its successors shall not have
any of the rights of a stockholder with respect to the Option Shares until the
option has been exercised and the Exercise Price for the purchased Option Shares
paid.

6. Exercising Option. In order to exercise this option with respect to all or
any part of the Option Shares for which this option is at the time exercisable,
Optionee (or in the case of exercise after Optionee’s death, Optionee’s
executor, administrator, heir or legatee, as the case may be) must take the
following actions and otherwise comply with the requirements of the Company:

(a) Deliver to the Corporate Secretary of the Company an executed notice of
exercise in substantially the form of Exhibit I to this Agreement (the “Exercise
Notice”) in which there is specified the number of Option Shares which are to be
purchased under the exercised option.

(b) Pay the aggregate Exercise Price for the purchased shares through one or
more of the following alternatives, subject to any limitations or restrictions
specified by the Company:

(i) full payment in cash or by check made payable to the Company’s order;

(ii) full payment in shares of Stock held for the requisite period necessary to
avoid a charge to the Company’s earnings for financial reporting purposes and
valued at fair market value on the Exercise Date;

 

3



--------------------------------------------------------------------------------

(iii) full payment through a combination of shares of Stock held for the
requisite period necessary to avoid a charge to the Company’s earnings for
financial reporting purposes and valued at fair market value on the Exercise
Date and cash or check payable to the Company’s order; or

(iv) full payment effected through a broker-dealer sale and remittance procedure
pursuant to which Optionee shall provide concurrent irrevocable written
instructions (i) to a brokerage firm acceptable to the Company to effect the
immediate sale of the purchased shares and remit to the Company, out of the sale
proceeds available on the settlement date, sufficient funds to cover the
aggregate Exercise Price payable for the purchased Option Shares plus all
applicable Federal, state and local income and employment taxes required to be
withheld in connection with such purchase and (ii) to the Company to deliver the
certificates for the purchased Option Shares directly to such brokerage firm in
order to complete the sale transaction.

7. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the state of Utah without resort to
that state’s conflict-of-laws provisions.

8. No Employment/Service Contracts. Nothing in this Agreement confer upon
Optionee any right to continue in the Service of the Company (or any Subsidiary
employing or retaining Optionee) for any period of specific duration or
interfere with or otherwise restrict in any way the rights of the Company (or
any such Subsidiary) or Optionee, which rights are hereby expressly reserved by
each party, to terminate Optionee’s Service at any time for any reason
whatsoever, with or without cause.

9. Notices. Any notice required to be given or delivered to the Company under
the terms of this Agreement shall be in writing and addressed to the Company in
care of the Company Secretary at the Company’s principal offices at 7730 S.
Union Park Ave., Suite 500, Salt Lake City, UT 84047. Any notice required to be
given or delivered to Optionee shall be in writing and addressed to Optionee at
the address listed in the Company’s employment records as the address for
delivery of the Optionee’s Form W-2 or Form 1099, as applicable. All notices
shall be deemed to have been given or delivered upon personal delivery or upon
deposit in the U. S. Mail, by registered or certified mail, postage prepaid and
properly addressed to the party to be notified.

10. Construction. All decisions of the Company with respect to any question or
issue arising under this Agreement shall be conclusive and binding on all
persons having an interest in this option.

11. Tax Obligations. The Option is not a qualified option within the meaning of
Section 422 of the Code. Accordingly, Optionee shall make appropriate
arrangements with the Company or any Subsidiary employing Optionee for the
satisfaction of all Federal, state or local income and employment tax
withholding requirements applicable to the exercise of the option before the
Company shall have any obligation to issue Option Shares to the Option following
exercise of the option.

 

4



--------------------------------------------------------------------------------

12. Definitions. The following terms shall have the following respective
meanings unless the context requires otherwise:

(a) The term “Cause” means, unless such term or an equivalent term is otherwise
defined in the Grant Notice or written contract of employment or service, any of
the following: (i) the Optionee’s theft, dishonesty, willful or reckless
misconduct, breach of fiduciary duty, or falsification of any Company documents
or records; (ii) the Optionee’s material failure to abide by the Company’s code
of conduct or other policies (including, without limitation, policies relating
to confidentiality and reasonable workplace conduct); (iii) the Optionee’s
unauthorized use, misappropriation, destruction or diversion of any tangible or
intangible asset or corporate opportunity of the Company (including, without
limitation, the Optionee’s improper use or disclosure of the Company’s
confidential or proprietary information); (iv) any intentional act by the
Optionee which has a material detrimental effect on the Company’s reputation or
business; (v) the Optionee’s repeated failure or inability to perform any
reasonable assigned duties after written notice from the Company of, and a
reasonable opportunity to cure, such failure or inability; (vi) any material
breach by the Optionee of any employment or service agreement between the
Optionee and the Company, which breach is not cured pursuant to the terms of
such agreement; or (vii) the Optionee’s conviction (including any plea of guilty
or nolo contendere) of any criminal act involving fraud, dishonesty,
misappropriation or moral turpitude, or which impairs the Optionee’s ability to
perform its duties with the Company.

(b) The term “Code” means the Internal Revenue Code of 1986, or any successor
thereto, as the same may be amended and in effect from time to time.

(c) The term “Disability” means the inability of the Optionee, in the opinion of
a qualified physician acceptable to the Company, to perform the major duties of
the Optionee’s position with the Company because of the sickness or injury of
the Optionee.

(d) The term “Service” means the Optionee’s employment or service with the
Company, whether in the capacity of an employee or a consultant. The Optionee’s
Service shall not be deemed to have terminated merely because of a change in the
capacity in which the Optionee renders Service to the Company or a change in the
Company for which the Optionee renders such Service, provided that there is no
interruption or termination of the Optionee’s Service. Furthermore, the
Optionee’s Service shall not be deemed to have terminated if the Optionee takes
any military leave, sick leave, or other bona fide leave of absence approved by
the Company. Notwithstanding the foregoing, unless otherwise designated by the
Company or required by law, a leave of absence shall not be treated as Service
for purposes of determining vesting under the Grant Notice. The Company, in its
discretion, shall determine whether the Optionee’s Service has terminated and
the effective date of and reason for such termination.

(e) The term “Securities Act” means the Securities Act of 1933, or any successor
thereto, as the same may be amended and in effect from time to time.

(f) The term “Stock” means shares of the Company’s common stock, par value
$0.0001 per share.

 

5



--------------------------------------------------------------------------------

(g) The term “Subsidiary” means any “subsidiary corporation” within the meaning
of Section 424(f) of the Code.

ACCEPTED AND AGREED as of the              day of July 2012.

 

The Company

     The Optionee  

By

            

Duly Authorized Officer

inContact, Inc.

    

 

Signature

        

 

Print Name

 

 

6



--------------------------------------------------------------------------------

FORM OF PURCHASE

(to be signed only upon exercise of Option)

TO: inContact, Inc.

The Optionee, holder of the attached option, hereby irrevocable elects to
exercise the purchase rights represented by the option for, and to purchase
thereunder,                          shares of common stock, par value $0.0001
per share, of inContact, Inc., and herewith makes payment therefor, and requests
that the certificate(s) for such shares be delivered to the Optionee at:

 

 

 

 

 

 

The Optionee agrees and acknowledges that this purported exercise of the option
is conditioned on, and subject to, any compliance with requirements of
applicable federal and state securities laws deemed necessary by the Company,
and to Optionee’s satisfaction of all Federal, state or local income and
employment tax withholding requirements applicable to this exercise.

DATED this                  day of                             ,
                .

 

   Signature

 

7